    Case 1:19-cv-10577-LJL-DCF Document 9 Filed 11/20/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK




  JANE DOE 1000,

                                Plaintiff,
                                                         Case No. 1:19-cv-10577 (LGS)
                        vs.
                                                         NOTICE OF APPEARANCE
  DARREN K. INDYKE and RICHARD D. KAHN,
  in their capacities as the executors of the ESTATE
  OF JEFFREY EDWARD EPSTEIN,

                                Defendants.


       PLEASE TAKE NOTICE that the undersigned attorney, David Boies, who is a

member in good standing of the bar of this Court, hereby appears as counsel for Plaintiff

Jane Doe 1000 in the above-captioned proceeding.

Dated: New York, New York
       November 20, 2019

                                              BOIES SCHILLER FLEXNER LLP

                                              By:   /s/ David Boies
                                                    David Boies
                                                    333 Main Street
                                                    Armonk, NY 10504
                                                    Telephone: (914) 749-8200
                                                    Fax: (914) 749-8300
                                                    dboies@bsfllp.com

                                                    Attorney for Plaintiff Jane Doe 1000
